United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-60978
                           Summary Calendar



SANDRA TERESA CALDERON-ACOSTA,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                      Board of Immigration Appeals
                             (A77 668 623)
                         --------------------

Before EMILIO M. GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sandra Teresa Calderon-Acosta petitions for review of the

Board of Immigration Appeals’ (BIA’s) decision summarily

affirming the immigration judge’s (IJ’s) denial of her motion to

reopen her immigration proceedings contending that (1) she was

erroneously held removable in absentia because she never received

notice of the immigration hearing, (2) the reopening of her

immigration proceedings was improperly denied because she made a

prima facie showing of statutory eligibility for an adjustment in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60978
                                -2-

status to that of a permanent resident, and (3) the BIA’s summary

affirmance denied her due process.

     Calderon’s petition for review, however, was timely only

with regard to the BIA’s denial of her motion to reopen and for

reconsideration.   See Stone v. INS, 514 U.S. 386, 395-98 (1995).

Consequently, we have jurisdiction to review only the issue

whether the BIA abused its discretion in that regard.     See

Osuchukwu v. INS, 744 F.2d 1136, 1141 (5th Cir. 1984); Pritchett

v. INS, 993 F.2d 80, 83 (5th Cir. 1993).

     Calderon has not briefed the propriety of the BIA’s ruling

that her second request to reopen the immigration proceedings was

an impermissible multiple motion, and, therefore, its review is

waived.   See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986).   With respect to Calderon’s request to the BIA

for reconsideration of its summary affirmance of the denial of

her motion to reopen, she has failed to show that the BIA made

an error of either fact or law on the record before it.     See

8 U.S.C. § 1003.2(b)(1)(2003); Osuchukwu, 744 F.2d at 1143.

Consequently, the denial of the request for reconsideration was

not an abuse of discretion.

     PETITION DENIED.